Exhibit 10.2


BALDWIN TECHNOLOGY COMPANY, INC.
2005 EQUITY COMPENSATION PLAN


PLAN OPTION GRANT CERTIFICATE


This Certificate evidences the grant by Baldwin Technology Company, Inc. (the
“Company”) of an option (the “Plan Option”) pursuant to the provisions of the
2005 Equity Compensation Plan (the "Plan") of the Company to the individual
whose name appears below, covering the specific number of shares of Common Stock
of the Company ("Stock") set forth below, pursuant to the provisions of the Plan
and on the following express terms and conditions (capitalized terms not
otherwise defined herein shall have the respective meanings set forth in the
Plan):


1.
Name of individual to whom the Plan Option was granted ("Grantee"):

Mark T. Becker


2.
Number of Shares of Stock of the Company which are subject to the Plan Option:
200,000 shares of Class A Common Stock



3.
Exercise price of shares subject to the Plan Option: $1.20 per share



4.
Date of Grant of the Plan Option: October 1, 2010



5.
Vesting and Exercisability:  The Plan Option vested and became exercisable as to
the entire Number of Shares granted on the Date of Grant.



6.
Expiration or Termination date of the Plan Option:  The Plan Option will expire,
if not sooner exercised, as of the close of business on September 30, 2020,
regardless of Grantee’s status as an employee of the Company at any time prior
to the exercise of the Plan Option and notwithstanding anything to the contrary
in the Plan.



7.
Type of Option:  Non-qualified stock option.



The Grantee hereby acknowledges receipt of a copy of the Plan as presently in
effect.  The text and all of the terms and provisions of the Plan are
incorporated herein by reference, and the Plan Option is subject to such terms
and provisions in all respects other than as set forth in this Plan Option Grant
Certificate.


At any time when the Grantee wishes to exercise the Plan Option, in whole or in
part, the Grantee shall submit to the Company a written notice of exercise,
specifying the exercise date and the number of shares to be exercised.  Upon
exercise, the Grantee shall remit to the Company the exercise price, plus an
amount sufficient to satisfy the withholding tax obligations of the Company, if
any, that may arise in connection with such exercise.
 
1

--------------------------------------------------------------------------------

 
 
BALDWIN TECHNOLOGY COMPANY, INC.
 
Accepted and Agreed to:
                     
By: /s/Gerald A. Nathe
  By: 
 /s/Mark T. Becker
 
Gerald A. Nathe
   
Mark T. Becker
 
Chairman of the Board
       

 
2